Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-55 are pending.

Specification
The abstract of the disclosure is objected to because The abstract is less than 50 words and contains an implied phrase. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-7, 23-32, 35-38, 46-48, 50, and 53-55 are objected to because of the following informalities:  
Claim 1 should include the conjunction “and” at the end of line 2, to link items a and b.
Claims 1-4 are conjugated incorrectly. Claim 1 recites a plural noun (salicylate salts or acids) however claims 2-4 include the singular verb (is). Consider “are” or “comprise”. 
Claims 2, 3, 36-38, 46-48, and 53-55 are missing a verb following is, for example “is/are present” or “comprise(s)”.  Similar wording to claims 28-32 is suggested.
Claims 5-7 are conjugated incorrectly. Claims 5-7 recite a plural noun (benzoate salts or acids) incorrectly combined with a singular article (a).  It is suggested to remove “a”.
In claims 23, 26, and 27, line 2, “combinations” should be “combination”. 
In claims 24, 25 and 27, the final phrase “and mixtures thereof” is redundant as the claim already recites “…or combination of anionic surfactants” in line 2. 
In claims 28-32, “the” should be inserted before “one or more surfactants”. 
In Claim 35, line 1, “polymer” should be “polymers”. 
In claim 50, “the” should be inserted before “one or more scalp health agents”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 8-16 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-16 recite the limitation "the benzoate salts or acids" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claims 8-16 depend, does not recite benzoate salts or acids. 
Claim 23-27 recite the limitation “the surfactant” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In claim 1 "one or more surfactants" encompasses multiple surfactants.  It is unclear whether just one, more than one, or all of the surfactants must meet the claim limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 17-25, 28-33 and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al. (US 2017/0000710). 
Regarding Claims 1-4, 23-25, and 28-33, Klug et al. exemplify a shampoo comprising 8% sodium lauryl ether sulfate and 3% cocamidopropyl betaine (11% of one or more surfactants, 3% amphoteric so-surfactant) and 0.1% sodium salicylate (e.g. Examples 3 and 6, paragraph 0141). 
Regarding Claims 5-8, Klug et al. exemplify in the same composition 0.1% sodium benzoate (e.g. Examples 3 and 6, paragraph 0141).
Regarding Claims 17 and 18, exemplify the compositions having a pH of 5.0 (e.g. Examples 3 and 6, paragraph 0141).
Regarding Claims 19-22, Klug et al. are silent as to the bacteria log reduction.  However, as Klug et al. teach the claimed preservatives (salicylate and benzoate) in the claimed concentrations in a shampoo formulation, then the outcome of bacteria log reduction would necessarily occur. The instant specification (page 1) links the antibacterial properties to the sodium salicylate and sodium benzoate which are taught by Klug et al. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claims 34-38, Klug et al. exemplify in the same composition 0.2% polyquaternium-7 (e.g. Examples 3 and 6, paragraph 0141).

Claims 1-4, 23-41, 46-49, and 51-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argembeaux et al. (US 2015/0328135). 
Regarding Claims 1-4, 23-25, and 28-33, 39, 40, Argembeaux et al. exemplify a shampoo comprising 7.5% sodium lauryl ether sulfate and 2.2% cocamidopropyl betaine (9.7% of one or more surfactants), 0.15% sodium salicylate, 2.0% cocamide DEA (i.e. amphoteric surfactant), 1.8% AMA-X polymer (i.e. acrylic thickening polymer) (e.g. Example 4). 
Regarding Claims 26, 27, 34-41, 46-49, and 51-55, the instant specification defines “substantially free of” as about 0 to about 3wt% (e.g. page 5). Argembeaux et al. exemplify a shampoo comprising 0.11% sodium lauryl ether sulfate, 4.3% lauryl glucoside, 2.8% sodium myreth sulfate, 2.6% PEG-80 sorbitan laurate and 2.1% disodium PEG-5 lauryl citrate sulfosuccinate (11.91% of one or more surfactants and only 2.91% sulfate-based surfactants), 0.15% sodium salicylate, 0.1% guar hydroxypropyltrimonium chloride (i.e. cationic guar polymer), 1.8% AMA-X polymer (i.e. acrylic thickening polymer), 0.2% zinc pyrithione (i.e. antidandruff agent and scalp health agent) (e.g. Example 10). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19-25, and 28-55 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615A1). 
Mann et al. teach active ingredient combinations of alkylamidothiazoles and one or more cosmetically or dermatologically acceptable preservatives (e.g. abstract).  Mann et al. teach that the compositions include compositions for cleaning the skin and the hair comprising surfactants (e.g. paragraph 0083; Examples). Mann et al. exemplify antidandruff shampoo formulations comprising 9.0 or 10.0 wt% sodium lauryl ether sulfate and 4.0 or 3.0 wt% cocamidopropylbetaine (i.e. 11-14 wt% of one or more surfactants, and 3-4% amphoteric co-surfactant) and 0.3 or 0.2 wt% sodium salicylate (e.g. paragraph 0106, Examples 87 and 88). The range of “to about 0.18%” is understood to include 0.2 wt%.  In addition, Mann et al. teach that the compositions comprise one or more preservatives, preferably from 0.005-3 wt%, including salicylic acid and sodium salicylate (e.g. paragraphs 0021-0023; Examples). 
Regarding Claims 1-4, and 23-33, it would have been obvious to one of ordinary skill in the art at the time of filing to vary the salicylate concentration through routine experimentation to arrive at the concentration of about 0.04 to about 0.18%, about 0.04 to about 0.15%, and about 0.07 to about 0.15% in order to optimize the resulting product. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 0.2% sodium salicylate and about 0.18 or about 0.15% are expected to have the same preservative properties. 
Regarding Claims 5-16, Mann et al. exemplify the antidandruff shampoo comprising 0.2 or 0.3 wt% sodium salicylate and 0.25 or 0.3 wt% sodium benzoate (e.g. paragraph 0106, Examples 87 and 88). Mann et al. more broadly teach that the one or more preservatives are preferably present at 0.005-3 wt% and may include sodium benzoate and salicylic acid (e.g. paragraphs 0021-0024), which overlaps with the sodium benzoate claimed ranges of 0.04-0.18%, 0.07-0.18%, and 0.07-0.15%. It is obvious to optimize within prior art conditions or through routine experimentation.  In addition, the ranges result in ratios of salicylate salts to the benzoate salts of 1:625 to 600:1, which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).    
Regarding Claims 19-22, Mann et al. are silent as to the bacteria log reduction.  However, as Mann et al. teach the claimed preservatives (salicylate and benzoate) in the claimed concentrations in a shampoo formulation, then the outcome of bacteria log reduction would necessarily occur. The instant specification (page 1) links the antibacterial properties to the sodium salicylate and sodium benzoate which are taught by Mann et al. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claims 34-38, Mann et al. teach 0.2% guar hydroxypropyltrimonium chloride (e.g. paragraph 0106, Examples 87 and 88).
Regarding Claims 39 and 40, Mann et al. teach the inclusion of thickeners including polyacrylate (e.g. paragraph 0092, 0106, Examples 87 and 88). 
Regarding Claims 41-55, Mann et al. teach the inclusion of 0.45% climbazole, 1.0 and 0.5% piroctone olamine, 0.2% selenium sulfide, and 1.0% zinc pyrithione (e.g. paragraphs 0105 and 0106, Examples 85-88). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, and 13-59 of copending Application No. 17/078,795 and claims 1-53 of copending 17/078,813 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and copending claims require a hair care composition comprising: a. from about 8 to about 17% of one or more surfactants; and b. from about 0.04 to about 0.18% of salicylate salts or acids. Depend claims include the claimed surfactants, benzoate salts, thickener, and antidandruff/scalp health agents, and amounts thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619